UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-08243 The Direxion Funds (Exact name of registrant as specified in charter) Daniel D. O’Neill 33 Whitehall Street, 10th Floor New York, NY 10004 (Address of principal executive offices) (Zip code) U.S. Bancorp Fund Services, LLC 615 E. Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) 646-572-3390 Registrant's telephone number, including area code Date of fiscal year end: April 30, 2010 Date of reporting period:July 31, 2010 Item 1. Schedule of Investments. Direxion Monthly S&P 500 Bull 2X Fund Schedule of Investments July 31, 2010 (Unaudited) Shares Value SHORT TERM INVESTMENTS - 99.4% MONEY MARKET FUNDS - 99.4% Fidelity Institutional Government Portfolio, 0.08% (a) $ Fidelity Institutional Money Market Portfolio, 0.24% (a) Goldman Sachs Financial Square Federal Fund, 0.05% (a) Goldman Sachs Financial Square Government Fund, 0.10% (a)(b) Morgan Stanley Institutional Liquidity Fund - Treasury Portfolio, 0.05% (a) TOTAL SHORT TERM INVESTMENTS (Cost $16,616,466) $ TOTAL INVESTMENTS(Cost $16,616,466) - 99.4% $ Other Assets in Excess of Liabilities - 0.6% TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. (a) Represents annualized seven-day yield at July 31, 2010. (b) $3,740,000 of this security is held as collateral for swap contracts. Direxion Monthly S&P 500 Bull 2X Fund Long Equity Swap Contracts July 31, 2010 (Unaudited) Number of Notional Termination Unrealized Counterparty Reference Entity Contracts Amount Date Appreciation Credit Suisse Capital, LLC S&P 500 Index 12/15/2011 Direxion Monthly S&P 500 Bear 2X Fund Schedule of Investments July 31, 2010 (Unaudited) Shares Value SHORT TERM INVESTMENTS - 107.3% MONEY MARKET FUNDS - 107.3% Fidelity Institutional Government Portfolio, 0.08% (a) $ Fidelity Institutional Money Market Portfolio, 0.24% (a) Goldman Sachs Financial Square Federal Fund, 0.05% (a) Goldman Sachs Financial Square Government Fund, 0.10% (a)(b) Morgan Stanley Institutional Liquidity Fund - Treasury Portfolio, 0.05% (a) TOTAL SHORT TERM INVESTMENTS (Cost $33,830,089) $ TOTAL INVESTMENTS(Cost $33,830,089) - 107.3% $ Liabilities in Excess of Other Assets - (7.3)% TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. (a) Represents annualized seven-day yield at July 31, 2010. (b) $11,160,000 of this security is held as collateral for swap contracts. Direxion Monthly S&P 500 Bear 2X Fund Short Equity Swap Contracts July 31, 2010 (Unaudited) Number of Notional Termination Unrealized Counterparty Reference Entity Contracts Amount Date Depreciation Credit Suisse Capital, LLC S&P 500 Index $ 61,986,211 1/3/2012 Direxion Monthly NASDAQ-100 Bull 2X Fund Schedule of Investments July 31, 2010 (Unaudited) Shares Value SHORT TERM INVESTMENTS - 103.2% MONEY MARKET FUNDS - 103.2% Fidelity Institutional Government Portfolio, 0.08% (a) $ Fidelity Institutional Money Market Portfolio, 0.24% (a) Goldman Sachs Financial Square Federal Fund, 0.05% (a) Goldman Sachs Financial Square Government Fund, 0.10% (a)(b) Morgan Stanley Institutional Liquidity Fund - Treasury Portfolio, 0.05% (a) TOTAL SHORT TERM INVESTMENTS (Cost $17,815,802) $ Total Investments(Cost $17,815,802) - 103.2% $ Liabilities in Excess of Other Assets - (3.2)% TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. (a) Represents annualized seven-day yield at July 31, 2010. (b) $4,380,000 of this security is held as collateral for swap contracts. Direxion Monthly NASDAQ-100 Bull 2X Fund Long Equity Swap Contracts July 31, 2010 (Unaudited) Number of Notional Termination Unrealized Counterparty Reference Entity Contracts Amount Date Depreciation Credit Suisse Capital, LLC NASDAQ-100 Index 10/27/2011 Direxion Monthly NASDAQ-100 Bear 2X Fund Schedule of Investments July 31, 2010 (Unaudited) Shares Value SHORT TERM INVESTMENTS - 106.8% MONEY MARKET FUNDS - 106.8% Fidelity Institutional Government Portfolio, 0.08% (a) $ Fidelity Institutional Money Market Portfolio, 0.24% (a) Goldman Sachs Financial Square Federal Fund, 0.05% (a) Goldman Sachs Financial Square Government Fund, 0.10% (a)(b) Morgan Stanley Institutional Liquidity Fund - Treasury Portfolio, 0.05% (a) TOTAL SHORT TERM INVESTMENTS (Cost $5,207,058) $ Total Investments(Cost $5,207,058) - 106.8% $ Liabilities in Excess of Other Assets - (6.8)% TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. (a) Represents annualized seven-day yield at July 31, 2010. (b) $1,760,000 of this security is held as collateral for swap contracts. Direxion Monthly NASDAQ-100 Bear 2X Fund Short Equity Swap Contracts July 31, 2010 (Unaudited) Number of Notional Termination Unrealized Counterparty Reference Entity Contracts Amount Date Depreciation Credit Suisse Capital, LLC NASDAQ-100 Index 1/3/2012 Direxion Monthly Latin America Bull 2X Fund Schedule of Investments July 31, 2010 (Unaudited) Shares Value SHORT TERM INVESTMENTS - 97.4% MONEY MARKET FUNDS - 97.4% Fidelity Institutional Government Portfolio, 0.08% (a) $ Fidelity Institutional Money Market Portfolio, 0.24% (a) Goldman Sachs Financial Square Federal Fund, 0.05% (a) Goldman Sachs Financial Square Government Fund, 0.10% (a)(b) Morgan Stanley Institutional Liquidity Fund - Treasury Portfolio, 0.05% (a) TOTAL SHORT TERM INVESTMENTS (Cost $82,743,434) $ Total Investments(Cost $82,743,434) - 97.4% $ Other Assets in Excess of Liabilities - 2.6% TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. (a) Represents annualized seven-day yield at July 31, 2010. (b) $39,569,654 of this security is held as collateral for swap contracts. Direxion Monthly Latin America Bull 2X Fund Long Equity Swap Contracts July 31, 2010 (Unaudited) Unrealized Number of Notional Termination Appreciation/ Counterparty Reference Entity Contracts Amount Date (Depreciation) Bank of America Merrill Lynch iShares S&P Latin America 40 Index Fund 5/9/2011 Bank of America Merrill Lynch iShares S&P Latin America 40 Index Fund 5/10/2011 Bank of America Merrill Lynch iShares S&P Latin America 40 Index Fund 5/24/2011 Bank of America Merrill Lynch iShares S&P Latin America 40 Index Fund 5/31/2011 Bank of America Merrill Lynch iShares S&P Latin America 40 Index Fund 6/20/2011 Bank of America Merrill Lynch iShares S&P Latin America 40 Index Fund 6/27/2011 Bank of America Merrill Lynch iShares S&P Latin America 40 Index Fund 7/5/2011 Bank of America Merrill Lynch iShares S&P Latin America 40 Index Fund 7/12/2011 Bank of America Merrill Lynch iShares S&P Latin America 40 Index Fund 7/18/2011 Bank of America Merrill Lynch iShares S&P Latin America 40 Index Fund 7/22/2011 Bank of America Merrill Lynch iShares S&P Latin America 40 Index Fund 7/25/2011 Bank of America Merrill Lynch iShares S&P Latin America 40 Index Fund 8/1/2011 Bank of America Merrill Lynch iShares S&P Latin America 40 Index Fund 8/2/2011 Bank of America Merrill Lynch iShares S&P Latin America 40 Index Fund 8/8/2011 Bank of America Merrill Lynch iShares S&P Latin America 40 Index Fund 8/15/2011 Bank of America Merrill Lynch iShares S&P Latin America 40 Index Fund 8/22/2011 Bank of America Merrill Lynch iShares S&P Latin America 40 Index Fund 8/23/2011 Bank of America Merrill Lynch iShares S&P Latin America 40 Index Fund 8/29/2011 Bank of America Merrill Lynch iShares S&P Latin America 40 Index Fund 8/30/2011 Direxion Monthly Dollar Bull 2X Fund Schedule of Investments July 31, 2010 (Unaudited) Shares Value SHORT TERM INVESTMENTS - 95.8% MONEY MARKET FUNDS - 95.8% Fidelity Institutional Government Portfolio, 0.08% (a) $ Fidelity Institutional Money Market Portfolio, 0.24% (a) Goldman Sachs Financial Square Federal Fund, 0.05% (a) Goldman Sachs Financial Square Government Fund, 0.10% (a) Morgan Stanley Institutional Liquidity Fund - Treasury Portfolio, 0.05% (a) TOTAL SHORT TERM INVESTMENTS (Cost $2,586,448) $ Total Investments(Cost $2,586,448) - 95.8% $ Other Assets in Excess of Liabilities - 4.2% TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. (a) Represents annualized seven-day yield at July 31, 2010. Direxion Monthly Dollar Bull 2X Fund Futures Contracts July 31, 2010 (Unaudited) Unrealized Contracts Depreciation 66 U.S. Dollar Index Futures Expiring September 2010 (Underlying Notional Amount at Market Value $5,394,840) $ Direxion Monthly Dollar Bear 2X Fund Schedule of Investments July 31, 2010 (Unaudited) Shares Value SHORT TERM INVESTMENTS - 94.8% MONEY MARKET FUNDS - 94.8% Fidelity Institutional Government Portfolio, 0.08% (a) $ Fidelity Institutional Money Market Portfolio, 0.24% (a) Goldman Sachs Financial Square Federal Fund, 0.05% (a) Goldman Sachs Financial Square Government Fund, 0.10% (a) Morgan Stanley Institutional Liquidity Fund - Treasury Portfolio, 0.05% (a) TOTAL SHORT TERM INVESTMENTS (Cost $4,667,258) $ Total Investments(Cost $4,667,258) - 94.8% $ Other Assets in Excess of Liabilities - 5.2% TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. (a) Represents annualized seven-day yield at July 31, 2010. Direxion Monthly Dollar Bear 2X Fund Short Futures Contracts July 31, 2010 (Unaudited) Unrealized Contracts Appreciation U.S. Dollar Index Futures Expiring September 2010 (Underlying Notional Amount at Market Value $9,808,800) $ VALUATION MEASUREMENTS The Funds have adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurement of fair value and a discussion in changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels below: Level 1 - Quoted prices in active markets for identical securities Level 2 - Evaluated price based on other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment spreads, credit risk, etc.) Level 3 - Significant unobservable inputs (including Fund's own assumptions in determining fair value of investments) The inputs or methodology used for valuing securities are not an indication of the credit risk associated with investing in those securities. The following is a summary of the inputs used to value each Fund's net assets as of July 31, 2010: Direxion Monthly S&P 500 Bull 2X Fund Asset Class Level 1 Level 2 Level 3 Total Short-Term Investments $ $
